Case 1:21-cv-20547-DPG Document 16 Entered on FLSD Docket 05/10/2021 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:21-cv-20547-GAYLES/TORRES

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  LAZARO PRAT,

        Defendant.
  ________________________________________/

                SCHEDULING ORDER SETTING CIVIL TRIAL DATE AND
                 PRETRIAL SCHEDULE, REQUIRING MEDIATION, AND
               REFERRING CERTAIN MOTIONS TO MAGISTRATE JUDGE

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  Monday, March 28, 2022. The Calendar Call will be held at 9:30 a.m. on Wednesday, March

  23, 2022. A Status Conference will be held at 10:00 a.m. on Wednesday, January 19, 2022.

  The parties shall adhere to the following schedule:

   1.   Joinder of any additional parties and filing of motions to amend the complaint
                                                                                            5/28/2021
        by

   2.   Written lists containing the names and addresses of all witnesses intended to
                                                                                            5/28/2021
        be called at trial by

   3.   Plaintiff(s) shall disclose experts, expert witness summaries, and reports as
                                                                                            9/15/2021
        required by Fed. R. Civ. P. 26(a)(2) by

   4.   Defendant(s) shall disclose experts, expert witness summaries, and reports as
                                                                                            7/30/2021
        required by Fed. R. Civ. P. 26(a)(2) by

   5.   Exchange of rebuttal expert witness summaries and reports as required by
                                                                                            8/30/2021
        Fed. R. Civ. P. 26(a)(2) by

   6.   Parties shall select a mediator pursuant to Local Rule 16.2 and shall schedule a
                                                                                            5/28/2021
        time, date, and place for mediation by

   7.   Fact discovery shall be completed by                                               10/22/2021
Case 1:21-cv-20547-DPG Document 16 Entered on FLSD Docket 05/10/2021 Page 2 of 5



   8.    Expert discovery shall be completed by                                              10/22/2021

   9.    Dispositive motions, including those regarding summary judgment and
                                                                                               12/3/2021
         Daubert, shall be filed by

   10.   Mediation shall be completed by                                                     12/28/2021

   11.   All pretrial motions and memoranda of law, including motions in limine,
                                                                                               1/21/2022
         shall be filed by

   12.   Joint pretrial stipulation, proposed joint jury instructions, proposed joint
         verdict form, and/or proposed findings of fact and conclusions of law shall be        2/21/2022
         filed by

   13.   Electronic versions of documentary exhibits and Certificates of Compliance
                                                                                               3/21/2022
         re Admitted Evidence shall be filed on CM/ECF by


         Motions. Every motion filed in this case shall be accompanied by one proposed original

  order granting the motion. Each party shall be limited to filing one (1) motion in limine. Unless

  otherwise specified by the Court, every motion shall be double spaced in 12-point Times New

  Roman typeface. Multiple Plaintiffs or Defendants shall file joint motions with co-parties

  unless there are clear conflicts of position.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636, all discovery matters are

  referred to Magistrate Judge Edwin G. Torres to take all appropriate action. Furthermore, pursuant

  to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final disposition by Judge Torres.

         Mediation. The parties shall select a mediator pursuant to Local Rule 16.2 and shall schedule

  a time, date, and place for mediation. If the parties cannot agree on a mediator, they shall notify the

  Clerk in writing as soon as possible and the Clerk shall designate a certified mediator on a blind

  rotation basis. Counsel for all parties shall familiarize themselves with and adhere to all provisions

  of Local Rule 16.2. Within seven (7) days of mediation, the parties are required to file a mediation

  report with the Court.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce



                                                    2
Case 1:21-cv-20547-DPG Document 16 Entered on FLSD Docket 05/10/2021 Page 3 of 5



  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. The Court must approve all stipulations that would interfere with the schedule

  deadlines. See Fed. R. Civ. P. 29. In addition to the documents enumerated in Local Rule 26.1(b),

  the parties shall not file notices of deposition with the Court. Strict compliance with the Local

  Rules is expected, particularly with regard to motion practice. See S.D. Fla. L.R. 7.1.

           Discovery Disputes. No written discovery motions, including motions to compel, for

  protective order, or related motions for sanctions shall be filed unless the Magistrate

  Judge requests it after a discovery hearing.

           Deposition Designations. Parties seeking to use deposition testimony at trial shall pro-

  vide the Court will a full deposition transcript. The designations shall be color coded, with

  each party highlighting the deposition testimony it intends to use in a specific color. Objec-

  tions to designations shall be included in the margins of the transcript.

           Electronic Submission of Exhibits. Pursuant to United States District Court for the

  Southern District of Florida Administrative Order 2016-70 regarding electronic submission of

  exhibits, counsel must file in the CM/ECF system electronic versions of documentary exhibits to

  be submitted at trial no later than 48 hours prior to Calendar Call. 1 At the time of filing the elec-

  tronic exhibits, an attorney for each party shall also complete and file the attached Certification

  of Compliance re Admitted Evidence. Electronically filed exhibits are subject to CM/ECF

  Administrative Procedures, Section 6, Redaction of Personal Information, Privacy Policy, and

  Inappropriate Materials. Failure to file the electronic exhibits and Certification of Compliance by

  the date enumerated above may result in the imposition of sanctions. Any original exhibits that


  1
      This requirement excludes contraband and audio/video recordings. The filing party will file with the Clerk a CD,
      DVD, or other electronic medium containing a copy of any exhibit that is an audio or video recording.


                                                           3
Case 1:21-cv-20547-DPG Document 16 Entered on FLSD Docket 05/10/2021 Page 4 of 5



  have been returned to, or retained by. the filing party after electronic filing shall be kept for safe

  keeping until the conclusion of any appeals. Upon order of the Court, the filing party must return

  the original exhibits to the Clerk of Court.

         DONE AND ORDERED in Chambers at Miami, Florida, this Friday, May 07, 2021.




                                                 ________________________________
                                                 DARRIN P. GAYLES
                                                 UNITED STATES DISTRICT JUDGE


  cc:    Magistrate Judge Torres
         All Counsel of Record




                                                    4
Case 1:21-cv-20547-DPG Document 16 Entered on FLSD Docket 05/10/2021 Page 5 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              Case No. 21-cv-20547-GAYLES/TORRES

  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.

  LAZARO PRAT,

              Defendant.
  ________________________________________/

               CERTIFICATE OF COMPLIANCE RE ADMITTED EVIDENCE

  I, ___________________________________________, as counsel for

  ______________________________________________________, hereby certify the following:


  Check the applicable sections:

  □  ALL EXHIBITS E-FILED. All documentary exhibits and photographs of nondocumentary
  physical exhibits to be admitted into evidence have been electronically filed in CM/ECF.

  □ EXHIBITS NOT E-FILED. Some documentary exhibits and/or physical exhibits to be admit-
  ted into evidence cannot be electronically filed in CM/ECF. This includes and contraband. The
  following identifies those exhibit numbers that have been retained by the Clerk, and separately
  identifies those proposed exhibit numbers retained by this filing party. (Attach a list.)

  □ AUDIO/VIDEO EXHIBITS. The following audio and/or video exhibits are to be entered
  into evidence during these proceedings. The filing party has conventionally filed with the Clerk of
  Court a CD or DVD containing the audio or video exhibit. (Attach a list.)

  Any original exhibits that have been returned to or retained by the filing party after electronic filing
  shall be kept for safe keeping until the conclusion of any appeals. Upon order of the Court, the
  filing party agrees to return the original exhibits to the Clerk of Court.

  This Certificate shall be filed by the date provided in the Court’s Scheduling Order. Failure to
  timely comply with the Electronic Submission of Exhibits requirements provided in the Scheduling
  Order or with the requirements of Administrative Order 2016-70 governing the Electronic Sub-
  mission of Exhibits may result in the imposition of sanctions.


  Signature: ___________________________________________ Date: ____________________
